DETAILED ACTION

Status of Submission
The response filed on July 11, 2022 has been entered with the exception of the replacement drawing sheets (see explanation below).

Proposed Drawing Corrections
The replacement drawing sheets filed on July 11, 2022 have not been approved by the examiner and will not be entered because:
They do not comply with 37 CFR 1.173(b)(3) and (g) because the proposed cancellation of Figs. 36D and 36E is improper. Each canceled figure must be presented as it appears in the patent, with the figure surrounded by brackets and identified as “Canceled.” However, Figs. 36D and 36E are not surrounded by respective brackets, i.e., they are not bracketed individually. Instead, a shared bracket is positioned between Figs. 36D and 36E (or overlapping brackets are positioned between these figures).
The proposed correction to Fig. 31 is improper because the lead line for reference character 1f crosses the lead line for reference character 5d. Pursuant to 37 CFR 1.84(q), lead lines must not cross each other.
The proposed correction to Fig. 31 is improper because the lead line for reference character 1g is improperly directed to an edge of the newly labeled discharge opening 52. Based on the description provided in the rewritten paragraph located at col. 19, ll. 15-24, the lead line for reference character 1g should be directed to a second shoulder of the inner ring 31—similar to the manner in which the lead line for reference character 2f is directed to a second shoulder of the outer ring 32.
The proposed correction to Fig. 31 introduces new matter in combination with the description provided in the rewritten paragraph located at col. 19, ll. 15-24. Specifically, there is no support in the original disclosure for the newly labeled portions 52a, 52b of the discharge opening 52, which are described in the rewritten paragraph located at col. 19, ll. 15-24 as being defined by the newly labeled shoulder portions 1g, 2f of the inner and outer rings 31, 32.
The proposed correction to Fig. 32 is improper because the lead line for reference character 4e is not directed to a rounded edge of an inner circumferential portion of the pocket 4c. See Figs. 33A and 34A; col. 19, ll. 28-36 and 60-67. That is, the lead line for reference character 4e in amended Fig. 32 is not directed to the same rounded edge that is labeled by reference character 4e in Figs. 33A and 34A.
They do not comply with 37 CFR 1.84(l) because they contain lines that are blurry and, thus, poorly defined. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 

As explained in the prior Office action mailed on September 21, 2021, the proposed corrected drawing sheets filed on September 2, 2021 have been approved by the examiner as proposed drawing corrections. However, the proposed corrected drawing sheets filed on September 2, 2021:
Do not include all of the corrections proposed by the replacement drawing sheets filed on July 11, 2022.
Do not comply with 37 CFR 1.173(b)(3) and 37 CFR 1.84(p)(5) for the reasons given in the September 21, 2021 Office action.

Objections to Amendments – Formalities
The specification amendments filed on July 11, 2022 are objected to for failing to comply with 37 CFR 1.173(b)(1), (d) and (g). The precise point in the specification must be identified where any added or rewritten paragraph is located. Such paragraphs must show all changes made relative to the patent specification which was in effect as of the filing date of the reissue application. Matter to be omitted must be enclosed in single brackets, and matter to be added must be underlined. 

Specifically, the specification amendments are improper because the rewritten abstract omits the final sentence of the patent abstract rather than enclosing the final sentence in single brackets. That is, the final sentence of the rewritten abstract should read “[A hybrid vehicle transmission has this ball bearing.]” in order to comply with 37 CFR 1.173. 

The claim amendments filed on July 11, 2022 are objected to for failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the original patent claims which were in effect as of the filing date of the reissue application. Matter to be omitted must be enclosed in single brackets, and matter to be added must be underlined.

Specifically, the claim amendments are improper because: in claim 1, at l. 13, “thereof] and [;]” should read “thereof;] and”.

In response to this Office action, applicant is required to place the amendments into compliance with 37 CFR 1.173(b), (d) and (g).

The specification amendments filed on July 11, 2022 are also objected to because:
The sentence spanning the 2nd through 9th lines of the rewritten paragraph located at col. 19, ll. 3-14 is a run-on sentence that fails to conform to proper grammar and creates confusion as to the subject matter disclosed.
The term “an annular opening portion 51” is newly introduced in the 6th line of the rewritten paragraph located at col. 19, ll. 3-14. Then, the same term “An annular opening portion 51” is re-introduced in the 9th line. This creates confusion since the description does not establish a relationship between the twice-introduced annular opening portions.
In the 1st line of the rewritten paragraph located at col. 19, ll. 15-24, “portion1c” should read “portion 1c”, i.e., a space is missing.
In the 2nd to 3rd lines of the rewritten paragraph located at col. 19, ll. 15-24, “annular opening portion” should read “annular opening portion 51”. See the comments above concerning the annular opening portion 51 introduced in the rewritten paragraph located at col. 19, ll. 3-14.
In the 3rd to 4th lines of the rewritten paragraph located at col. 19, ll. 15-24, “the outer circumferential surface 31a of the tapered cutout portion 1c” is inconsistent with the definition of the surface 31a in the rewritten paragraph located at col. 18, ll. 22-34 (which describes the surface 31a as an outer circumferential surface of the inner ring 31 rather than an outer circumferential surface of the tapered cutout portion 1c).

In response to this Office action, applicant is required to make appropriate corrections to the specification. See the amendments suggested below.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 8,777,489 B2, which issued from Application No. 13/959,088, which was a division of Application No. 13/059,077, which was the national stage of International Application No. PCT/JP2009/070711. The “original disclosure” is the disclosure of International Application No. PCT/JP2009/070711 as filed on December 10, 2009. Any subject matter added to the disclosure (including the claims) during either the international stage (i.e., the preliminary examination of PCT/JP2009/070711) or the earlier-concluded examinations of Application Nos. 13/059,077 and 13/959,088 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
PCT Articles 19 and 34 provide for amendment during the international stage but prohibit amendments that go beyond the disclosure in the international application as filed. See PCT Article 19(2) and 34(2)(b).

35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”


New Matter Added During Present Examination
The specification amendments filed on July 11, 2022 are objected to under 35 USC 132(a) and 35 USC 251(a) because they improperly introduce new matter. Specifically:
The rewritten paragraph located at col. 19, ll. 3-14 introduces new matter because there is no support in the original disclosure for the new description “wherein the engagement groove 2b is spaced…inward from an annular opening portion 51 defined between the inner and outer rings 31,32 at the lubricating oil supply side S1” (5th to 7th lines). According to the 9th to 11th lines of the same paragraph and the 1st to 5th lines of the next paragraph, the annular opening portion 51 is defined between the inner circumferential portion 5c of the lubricant guide 5 and the tapered cutout 1c (of the shoulder portion 1b) of the inner ring 31. Based on this description and the illustration provided in Fig. 31, the annular opening portion 51 is disclosed as being located below the engagement groove 2b. It is not disclosed as being spaced inward from the annular opening portion 51.
The rewritten paragraph located at col. 19, ll. 15-24 introduces new matter in combination with the proposed correction to Fig. 31. Specifically, there is no support in the original disclosure for the newly labeled portions 52a, 52b (see amended Fig. 31) being portions of the discharge opening 52 that are defined by the newly labeled and newly described shoulder portions 1g, 2f of the inner and outer rings 31, 32.

For these reasons, the amendment filed in the instant application on July 11, 2022 violates the prohibition of new matter pursuant to 35 USC 132(a) and 35 USC 251(a). Applicant is required to cancel the new matter in the reply to this Office Action. See the amendments suggested below.

Suggested Amendments
The examiner suggests the following amendments:
Amend the 5th to 7th lines of the rewritten paragraph located at col. 19, ll. 3-14 to read “surface 2a] of the outer ring 32 wherein the engagement groove 2b is spaced inward from the lubricating oil supply side S1. A [, and a] lubricant guide portion”.
In the 1st line of the rewritten paragraph located at col. 19, ll. 15-24, amend “portion1c” to read “portion 1c”.
In the 2nd to 3rd lines of the rewritten paragraph located at col. 19, ll. 15-24, amend “annular opening portion” to read “annular opening portion 51”. 
In the 3rd to 4th lines of the rewritten paragraph located at col. 19, ll. 15-24, amend “[an]the outer circumferential surface 31a of” to read “an outer circumferential surface of”.
Amend the 8th to 9th lines of the rewritten paragraph located at col. 19, ll. 15-24 to read “inner ring 31 defining an inner portion of a discharge opening 52. There is also a second shoulder portion 2f of the outer ring 32 defining an outer portion of the discharge opening 52, and the”.
Amend the rewritten abstract such that it includes a final sentence reading “[A hybrid vehicle transmission has this ball bearing.]”
In claim 1, at l. 13, amend “thereof] and [;]” to read “thereof;] and”.

If these suggested amendments are adopted, applicant must also:
Address the above-explained deficiencies in the replacement drawing sheets filed on July 11, 2022.
Omit reference characters 52a and 52b as well as their lead lines from amended Fig. 31 since these reference characters will no longer be recited in the rewritten paragraph located at col. 19, ll. 15-24.

Reissue Oath/Declaration
The corrected reissue declaration by the assignee filed on July 11, 2022 is defective because it fails to include a proper identification of at least one error that serves as the basis for reissue. See 37 CFR 1.175 and MPEP 1414-1414.01.

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. 

In the present case, the reissue declaration fails to include a proper identification of at least one error because:
The error statement includes text that is lined through. It is unclear whether such strikethrough is meant to indicate that this text is no longer to be considered a part of the declaration, or whether it is meant as a quotation of an amendment previously made to the claim language (since strikethrough is used to show claim changes in regular utility patent applications). The error statement should not be presented in draft form, i.e., showing potential or intended alterations relative to a previous version.
The error statement reads, in part, “…claim 1 is to be limited to include subject matter from claim 4…”  However, the current version of reissue claim 1 does not recite the specific language of patent claim 4, i.e., it does not recite that “the shoulder portion of the inner ring that faces the inner circumferential portion of the lubricant guide comprises at least one of a tapered cutout portion and a stepped cutout portion”. Thus, the error statement fails to identify specific claim language wherein lies the error in the original patent.
The error statement reads, in part, “…claim 1 is to be limited to include subject matter from claim 4…”  However, the subject matter of patent claim 4 encompasses an embodiment with a stepped cutout portion. Such an embodiment is not encompassed by reissue claim 1. Thus, the error statement is not accurate.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1 and 6 are rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration. See the explanation above.

Claim Construction
As explained in the attorney arguments filed on September 2, 2021, amended claims 1 and 6 are directed solely to the embodiments of Figs. 31-35. 

At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

Claim 1 defines the lubricant guide as having “a bent wall extending toward the interior of the bearing” (ll. 40-41). This claim limitation is construed as a product-by-process limitation since it defines the required wall according to the manner in which it is produced, i.e., by bending. As explained in MPEP 2113, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus, any wall extending from a lubricant guide toward the interior of a bearing will be considered to constitute the claimed “bent wall” regardless of whether it is actually produced via a bending operation.

Priority & Effective Filing Date
As noted above, claims 1 and 6 are specifically directed to the embodiments illustrated in Figs. 31-35.

The embodiments to which claims 1 and 6 are specifically directed, i.e., the embodiments of Figs. 31-35, are not disclosed in either of the foreign applications to which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or 365(a) or (b). JP 2008-314389 only discloses the subject matter illustrated in Figs. 1-12, 24-30 and 42-45 of the original patent for which reissue is sought, and JP 2008-324390 only discloses the subject matter illustrated in Figs. 5, 13-30 and 42-45 of the original patent. 

Since JP 2008-314389 and JP 2008-324390 do not constitute foreign applications for the same invention as the instant U.S. application, the applicant has not complied with at least one condition for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) or (f), or 365(a) or (b).

The cover letter included with the Information Disclosure Statement filed in the instant application on October 4, 2019 refers, on page 2, to “the corresponding Japanese Patent Application No. 2007-337771”. In other words, JP 2007-337771 is a foreign application for the same invention as the instant U.S. application. However, this application does not claim priority to JP 2007-337771, nor is it entitled to such priority.

Accordingly, the effective filing date of claims 1 and 6 of the instant reissue application is December 10, 2009, i.e., the filing date of prior International Application No. PCT/JP2009/ 070711 to which priority is properly claimed.

Listing of Prior Art
The following is a listing of the prior art and other documents cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Akamatsu et al.”
JP Publication No. 2006-125485 A (with English translation)

“Arai”
JP Publication No. 2001-027253 A (with English translation)

“Koiwa et al.”
US Publication No. 2002/0102040 A1

“Koizumi et al.”
JP Publication No. H08-145061 A (with English translation)

“Maejima et al. ‘257”
JP Publication No. 2008-175257 A (with English translation)

“Maejima et al. ‘422”
JP Publication No. 2009-156422 A (with English translation)

“Maejima et al. ‘759”
JP Publication No. 2009-275759 A (with English translation)

“Nawamoto et al.”
JP Publication No. 2002-295480 A (with English translation)

“Roberuto et al.”
JP Publication No. S63-172617 A (with English translation)

“Saito et al.”
JP Publication No. 2007-303600 A (with English translation)

“Sakaguchi et al.”
JP Publication No. 2000-291662 A (with English translation)

“Staudigel et al.”
US Patent No. 6,416,230 B1

“Suzuki et al.”
JP Publication No. 2006-214470 A (with English translation)

“Tada”
JP Publication No. 2008-202798 A (with English translation)

“Takaira et al.”
JP Publication No. 2009-162262 A (with English translation)

“Tanaka et al. ‘261”
US Publication No. 2008/0187261 A1

“Tanaka et al. ‘603”
JP Publication No. 2009-174603 A (with English translation)



Pre-AIA  35 USC 102(a) Rejection Overcome
Maejima et al. ‘422 was published on July 16, 2009, which was less than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1 and 6. Accordingly, Maejima et al. ‘422 would qualify as prior art under pre-AIA  35 U.S.C. 102(a) if it had a different inventive entity than the instant application.

The declaration under 37 CFR 1.132 filed on March 21, 2022 establishes that the invention disclosed in Maejima et al. ‘422 is not by “another” because Maejima et al. ‘422 has the same inventive entity (the same three inventors) as the instant application. Accordingly, Maejima et al. ‘422 does not qualify as prior art under pre-AIA  35 U.S.C. 102(a). Since the reference does not qualify as prior art, the prior rejection under pre-AIA  35 U.S.C. 102(a) based on Maejima et al. ‘422 has been withdrawn. 

Tanaka et al. ‘603 was published on August 6, 2009, which was less than one year prior to the effective filing date (i.e., December 10, 2009) of claims 1 and 6. Accordingly, Tanaka et al. ‘603 qualifies as prior art under pre-AIA  35 U.S.C. 102(a) since it has a different inventive entity than the instant application.

The declaration under 37 CFR 1.132 filed on September 2, 2021 asserts that the invention disclosed in Tanaka et al. ‘603 is not by “another”. Specifically, the declarant avers that the invention disclosed in Tanaka et al. ‘603 was derived from the own work of two of the three joint inventors of the instant application; namely, inventors Takanori Tanaka, and Youichi Matsumto. However, this assertion is not persuasive at least for the reasons given in items 43-46 (pp. 16-18) of the prior Office action mailed on September 21, 2021. Nevertheless, Tanaka et al. ‘603 is not presently relied upon to reject any claim.

Pre-AIA  35 USC 102(f) Rejection Overcome
The inventorship of the instant reissue application has been corrected by deleting the original third-named inventor, Kinji Yukawa. See the corrected Application Data Sheet (ADS) filed on February 22, 2022, the Corrected Filing Receipt mailed on March 1, 2022, and the corrected reissue declarations filed on March 21, 2022 and July 11, 2022. Accordingly, the named inventors of this reissue application are Takeshi Maejima, Takanori Tanaka, and Youichi Matsumto.

The declaration under 37 CFR 1.132 filed on March 21, 2022 establishes that the inventors named in Maejima et al. ‘422 are also the named inventors of this reissue application, i.e., that the correct inventorship is named in this application. Accordingly, the prior rejection under pre-AIA  35 U.S.C. 102(f) has been withdrawn.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

See the discussion of Tanaka et al. ‘603, Maejima et al. ‘257, Akamatsu et al., Koiwa et al., Koizumi et al., Tanaka et al. ‘261, Tada, Sakaguchi et al., Nawamoto et al., Suzuki et al., Staudigel et al., Roberuto et al., Maejima et al. ‘759, Takaira et al., Saito et al. and Arai in items 54-71 (pp. 20-28) of the prior Office action mailed on September 21, 2021.

Patentable Subject Matter
Claim 1 is considered to recite patentable subject matter because, while many of the individual claimed elements are taught by the prior art, the prior art fails to teach the specific combination of features required by the claim.

In the Fig. 6 embodiment, Tanaka et al. ‘603 teaches: an inner ring 13 with a tapered surface 43 defining a boundary of an annular opening on an oil supply side; an outer ring 11 having an engagement groove 20 on the oil supply side; an annular lubricant guide 17 fixed in the groove 20 and extending toward the tapered surface 43 such that the tapered surface 43 faces an inner circumferential portion of the guide 17; a crown type cage 41 having an annular base portion (labeled, in part, by reference number 19) facing the oil supply side and pillars (labeled, in part, by reference number 42) protruding from the annular base portion; and balls 15 accommodated in cylindrical pockets 18 formed between the pillars of the cage 41 such that the center each ball 15 is offset towards an oil discharge side relative to axial widthwise centers of the inner and outer rings 13, 11. Based on the relative dimensions in Fig. 6, a shortest distance between the tapered surface 43 and the inner circumferential portion of the guide 17 is 11% or more of the diameter of the balls 15. However, Tanaka et al. ‘603 fails to teach the following claimed features:
The inner circumferential portion of the lubricant guide comprises a bent wall extending toward the interior of the bearing.
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
An inside diameter of the lubricant guide is smaller than an inside diameter of the cage.

In the Fig. 3(a) embodiment, Maejima et al. ‘759 teaches: an inner ring 1 with a tapered surface 1e defining a boundary of an annular opening on an oil discharge side; an outer ring 2 having an engagement groove 2c on the oil discharge side; an annular lubricant guide 5 fixed in the groove 2c and extending toward the tapered surface 1e such that the tapered surface 1e faces an inner circumferential portion of the guide 5; a crown type cage 4 having an annular base portion 4a facing the oil discharge side and pillars 4b protruding from the annular base portion 4a; and balls 3 accommodated in pockets 6 formed between the pillars 4b. As shown in Fig. 3(a), an inside diameter of the guide 5 is smaller than an inside diameter of the cage 4. Based on the relative dimensions in Fig. 3(a), a shortest distance between the tapered surface 1e and the inner circumferential portion of the guide 5 is 11% or more of the diameter of the balls 3. While the lubricating oil flow direction is the opposite of that claimed, the bearing of Maejima et al. ‘759 is capable of functioning with lubricating oil flow in the opposite direction. However, Maejima et al. ‘759 fails to teach the following claimed features:
The inner circumferential portion of the lubricant guide comprises a bent wall extending toward the interior of the bearing.
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.

In the Fig. 5 embodiment, Takaira et al. teaches: an inner ring 1 with a tapered surface 1d defining a boundary of an annular opening on an oil discharge side; an outer ring 2 having an engagement groove 2b on the oil discharge side; an annular lubricant guide 5 fixed in the groove 2b and extending toward the tapered surface 1d such that the tapered surface 1d faces an inner circumferential portion of the guide 5; a crown type cage 4 having an annular base portion 4a facing an oil supply side and pillars 4b protruding from the annular base portion 4a; and balls 3 accommodated in spherical pockets 4c formed between the pillars 4b. As shown in Fig. 5, an inside diameter of the guide 5 is smaller than an inside diameter of the cage 4. According to ¶ 0028, a shortest distance between the tapered surface 1d and the inner circumferential portion of the guide 5 is 11% or more of the diameter of the balls 3. While the lubricating oil flow direction is the opposite of that claimed, the bearing of Takaira et al. is capable of functioning with lubricating oil flow in the opposite direction. However, Takaira et al. fails to teach the following claimed features:
The base portion of the cage is disposed to face the first side (the oil supply side) in the axial direction (the annular lubricant guide also being provided on the same first side).
The inner circumferential portion of the lubricant guide comprises a bent wall extending toward the interior of the bearing1.
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.

In the Figs. 5-6 embodiment, Tanaka et al. ‘261 teaches: an inner ring 112 with a stepped/ grooved surface 112b defining a boundary of an annular opening on an oil supply side; an outer ring 111 having an engagement groove 111b on the oil supply side; an annular lubricant guide 114 fixed in the groove 111b and extending toward the stepped/grooved surface 112b, with an inner circumferential portion of the guide 114 having an inwardly extending bent wall 114b that faces the stepped/grooved surface 112b; a crown type cage 120 having an annular base portion 121 facing an oil discharge side and pillars 122a, 122b protruding from the annular base portion 121; and balls 113 accommodated in pockets 123 formed between the pillars 122a, 122b. As shown in Fig. 5, an inside diameter of the guide 114 is smaller than an inside diameter of the cage 120. However, Tanaka et al. ‘261 fails to teach the following claimed features:
The inner ring’s outer circumferential surface has a tapered portion extending from an axial end of the inner ring to a first shoulder portion of the inner ring and defining a boundary of the annular opening at the first side (the oil supply side).
The base portion of the cage is disposed to face the first side (the oil supply side) in the axial direction (the annular lubricant guide also being provided on the same first side).
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.
A shortest distance between the tapered surface and the inner circumferential portion of the guide is 11% or more of the diameter of the balls.

In the Fig. 8 embodiment, Maejima et al. ‘257 teaches: an inner ring 11 with an outer circumferential surface defining a boundary of an annular opening on a first axial side; an outer ring 12 having an engagement groove on the first axial side; an annular lubricant guide 33 fixed in the groove in the outer ring 12 and extending toward the surface of the inner ring 11 such that the surface of the inner ring 11 faces an inner circumferential portion of the guide 33; a crown type cage 14 having an annular base portion facing the first axial side and pillars 22 protruding from the annular base portion; and balls 13 accommodated in pockets 16 formed between the pillars 22. As shown in Fig. 8, an inside diameter of the guide 33 appears to be slightly smaller than an inside diameter of the cage 14. Based on the relative dimensions in Fig. 8, a shortest distance between the surface of the inner ring 11 and the inner circumferential portion of the guide 33 appears to be about 11% or more of the diameter of the balls 13. While the lubricating oil flow direction is not specified, the bearing of Maejima et al. ‘257 is capable of functioning with lubricating oil flow into the first axial side. However, Maejima et al. ‘257 fails to teach the following claimed features:
The inner ring’s outer circumferential surface has a tapered portion extending from an axial end of the inner ring to a first shoulder portion of the inner ring and defining a boundary of the annular opening at the first side (the oil supply side).
The inner circumferential portion of the lubricant guide comprises a bent wall extending toward the interior of the bearing.
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.

Saito et al. (Figs. 1-2) and Arai (Figs. 1 and 3) teach annular lubricant guides whose inner circumferential portions comprises bent walls extending toward the interior of the bearing. However, these references teach the use of such guides on both sides of the bearing whereas the claimed invention is limited to the lubricant guide being provided only at the first side (the oil supply side). Further, these references also fail to teach the following claimed features:
The inner ring’s outer circumferential surface has a tapered portion extending from an axial end of the inner ring to a first shoulder portion of the inner ring and defining a boundary of the annular opening at the first side (the oil supply side).
A radial widthwise center of the cage is offset radially inwards relative to a center of each of the balls.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.

Koizumi et al. (Figs. 4-6) also teaches the use of annular lubricant guides 6 on both sides of the bearing whereas the claimed invention is limited to the lubricant guide being provided only at the first side (the oil supply side). As shown in Fig. 4, Koizumi et al. does teach that a radial widthwise center of the cage 7 is offset radially inwards relative to a center of each of the balls 5. However, Koizumi et al. also fails to teach the following claimed features:
The inner ring’s outer circumferential surface has a tapered portion extending from an axial end of the inner ring to a first shoulder portion of the inner ring and defining a boundary of the annular opening at the first side (the oil supply side).
The inner circumferential portion of the lubricant guide comprises a bent wall extending toward the interior of the bearing.
The center of each of the balls is offset towards the second side (the oil discharge side) in the axial direction relative to axial widthwise centers of the inner ring and the outer ring.

Sakaguchi et al. is cited for teaching a radial widthwise center of the cage 4 being offset radially inwards relative to a center of each of the balls 3. However, the reference fails to teaching many of the other claimed features.

Nawamoto et al. is cited for teaching a centerline α of each ball 6 is offset toward a second axial side of the bearing relative to an axial widthwise centerline β of an inner ring 5 and outer ring 3. However, the reference fails to teaching many of the other claimed features.

Akamatsu et al. and Koiwa et al. are cited for teaching an inner ring’s outer circumferential surface having a tapered portion extending from an axial end of the inner ring to a first shoulder portion of the inner ring and defining a boundary of an annular opening at an oil supply side. Tada also teaches an inner ring having a tapered portion in communication with an oil supply side, and Suzuki et al. teaches an inner ring with a similar portion in communication with an oil supply side. However, these references fail to teaching many of the other claimed features.

Staudigel et al. and Roberuto et al. are cited for teaching the rounded edge required by dependent claim 6. However, these references fail to teaching many of the other claimed features.

Response to Arguments
The arguments filed on July 11, 2022 have been fully considered. However, a new ground of rejection is set forth above that is not fully addressed by applicant’s arguments.

Applicant argues that the claims, specification and drawings have been amended to overcome the objections thereto. The examiner disagrees for the reasons given above.

Applicant argues that the corrected reissue declaration filed on July 11, 2022 overcomes the previous objections to the declaration and the corresponding rejection under 35 U.S.C. 251(a). The examiner disagrees for the reasons given above.

Applicant argues that claim 1 has been amended to overcome the prior rejection under 35 U.S.C. 251(a) based on improper broadening outside the two-year statutory period. The examiner agrees so the rejection has been withdrawn.

Applicant argues that claim 1 has been amended to overcome the prior rejection under 35 U.S.C. 112(b). The examiner agrees so the rejection has been withdrawn.

Final Action
Applicant’s response filed on July 11, 2022 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ 
	Russell D. Stormer  
	Primary Examiner
	Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner
	Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art Fig. 16 shows such a bent wall, but Takaira et al. does not teach a bent wall in combination with the tapered surface 1d of the Fig. 5 embodiment.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.